Citation Nr: 1012277	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  04-23 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a prior claim for Department of Veterans Affairs 
benefits previously denied based on the character of the 
appellant's discharge.  

2.  Whether the appellant's discharge from military service 
constitutes a bar to the award of Department of Veterans 
Affairs benefits.  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant served on active duty from July 1967 to 
January 1972.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of an April 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.

In March 2006, the Board remanded the case to the RO for 
afford the appellant a personal hearing.  Then, in August 
2006, the appellant appeared at the RO and testified at a 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing has been associated with the 
claims file.  

It is noted that the RO did not discuss the issue of whether 
new and material evidence had been submitted to warrant 
reopening the appellant's claim, and instead adjudicated the 
underlying issue on the merits.  Notwithstanding such 
action, the Board must make an independent assessment as to 
whether new and material evidence sufficient to reopen the 
appellant's claim has been received under 38 U.S.C.A. § 
5108.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) 
(the Board is required to decide whether new and material 
evidence has been received preliminarily to addressing 
merits; what the RO may have determined in this regard is 
irrelevant).  The issue on appeal is phrased accordingly.

In a decision in December 2006, the Board determined that 
new and material evidence had been presented to reopen a 
prior claim for VA benefits previously denied based on the 
character of the appellant's discharge, and on the merits 
decided that the appellant's discharge from military service 
constituted a bar to the award of VA benefits.  The 
appellant then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  



In a March 2009 decision, the Court vacated the entire 
Board's decision of December 2006, and remanded the case to 
the Board for further adjudication consistent with the 
Court's decision.  

The reopened claim of whether the appellant's discharge from 
military service constitutes a bar to the award of VA 
benefits is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO.  


FINDINGS OF FACT

1.  In unappealed administrative decisions of the RO issued 
in November 1974, November 2001, and October 2002, the RO 
determined that appellant's character of discharge was a bar 
to VA benefits.  

2.  Evidence received since the October 2002 administrative 
decision of the RO includes evidence that is not cumulative 
or redundant of the evidence previously of record, relates 
to an unestablished fact necessary to substantiate the 
claim, and raises a reasonable possibility of substantiating 
the claim.


CONCLUSION OF LAW

New and material evidence to reopen the appellant's claim 
for VA benefits previously denied based on character of 
discharge has been received.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

At the outset, the Board notes that the VCAA, codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part 
at 38 C.F.R § 3.159, amended VA's duties to notify and to 
assist a claimant in developing information and evidence 
necessary to substantiate a claim.  

As the application to reopen the claim for VA benefits 
previously denied based on the character of the appellant's 
discharge from military service, which was found to 
constitute a bar to the award of VA benefits, is favorable 
to the appellant, no further action is required to comply 
with the VCAA insofar as there is new and material evidence 
to reopen the claim.  

Procedural History and Evidence Previously Considered

In administrative decisions in November 1974, November 2001, 
and October 2002, the RO determined that appellant's 
character of discharge was a bar to VA benefits.  

In letters, dated in November 1974, December 2001, and 
October 2002, the RO notified the appellant of the adverse 
determination and of his procedural and appellate rights.  
The notice included the appellant's right to appeal the 
adverse determination by notifying the RO of his intention 
within one year from the date of the letter.  As the 
appellant did not indicate his disagreement within the time 
allotted, the administrative decisions by the RO in November 
1974, November 2001, and October 2002, became final by 
operation of law, except the claim may be reopened if new 
and material evidence is presented.  38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 3.104, 3.156.  

The evidence of record at the time of the last final rating 
decision in October 2002 is discussed as follows.  Service 
records reflect that the appellant had difficulty with 
military authorities in Vietnam.  While in correctional 
confinement in August 1968, for being absent without leave 
(AWOL) on several occasions from May through July of 1968, 
he was involved in a riot that led to further convictions.  
He was convicted on charges of assault and mutiny and was 
confined to hard labor, with forfeiture of pay, and a 
dishonorable discharge.

The appellant was returned to the United States and confined 
at the Naval Disciplinary Command in Portsmouth, New 
Hampshire, beginning in March 1969.  In April 1969, he 
underwent neuropsychiatric screening that revealed no 
evidence of psychosis or neurosis.  He was diagnosed with a 
sociopathic personality. Similar findings were noted in 
January 1970.  At that time, the appellant's problem 
appeared to be primarily characterological in nature.  In 
August 1970, he was diagnosed with anti-social personality.  

During his incarceration in New Hampshire, the appellant in 
December 1970 was charged with additional offenses, 
including threatening to assault a superior commissioned 
officer, breach of the peace for the purpose of resisting 
the guard force of the naval disciplinary command, willful 
disobedience of the lawful order of a superior commissioned 
officer, assault upon a superior noncommissioned officer by 
cutting him on the left side of the chest with a razor, and 
assault upon a superior non-commissioned officer by cutting 
him on the face and neck with a razor.

In February 1971, a Mental Competency Board consisting of 
three psychiatrists found the appellant to have the capacity 
to cooperate in his own defense.  This finding was reached 
despite evidence that the appellant's behavior had become 
more and more uncontrollable and his mental status appeared 
to be consistent with that of a schizophrenic illness.  It 
was noted that the appellant had been previously diagnosed 
with a personality disorder in April 1969.  The Mental 
Competency Board found him to be "far free from mental 
defect, disease or derangement as to be able to distinguish 
right from wrong" at the time of the offenses leading to his 
court martial proceedings.  It was further noted that he was 
able to adhere to the right concerning his actions and had 
sufficient mental capacity to understand the nature of the 
current proceedings against him.

In April 1971, based on the charges filed in December 1970, 
the appellant was found guilty by general court martial of 
several of the offenses.  The sentence included two 
additional years of confinement and hard labor, as well as a 
dishonorable discharge.  

Subsequent Medical Board records dated in August 1971 show 
that the appellant was admitted to a Naval hospital in July 
1971 from the Naval Disciplinary Command after being 
diagnosed with schizophrenia, schizo-affective type.  It was 
noted that during the year prior to admission, the appellant 
was under maximum security as he was very difficult to 
manage.  He continued to manifest a psychotic thought 
disorder characterized by moderate loosening of thought 
associations and delusional ideas; however, he was not a 
management problem during his hospitalization.  The 
recommendation by psychiatrists at the Naval hospital was in 
the nature of hospitalization and not further disciplinary 
confinement.  

In December 1971, the General Court Martial Convening 
Authority, in view of the medical findings that the 
appellant's mental state had deteriorated to the point of 
mental incompetency, issued an action in which it 
"disapproved in toto" the sentence that resulted from the 
court martial for offenses committed during his confinement 
in New Hampshire.  The appellant was discharged from the 
military in January 1972, under other than honorable 
conditions.  

Beginning in May 2000, the appellant submitted copies of VA 
treatment records dated from 1999, which show treatment for 
various conditions.  

Current Claim to Reopen

As the unappealed administrative decisions in November 1974, 
November 2001, and October 2002 by the RO became final based 
on the evidence then of record, new and material evidence is 
required to reopen the claim.  38 U.S.C.A. § 5108.

In March 2003, the appellant sought to reopen his claim for 
VA compensation.  In April 2003, the RO sent him a notice 
letter informing him that his discharge type did not entitle 
him to any benefits, and the appellant appealed this 
decision contending that his in-service actions resulted 
from schizophrenia.

"New evidence" means existing evidence not previously 
submitted to agency decision makers; "material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
"New and material evidence" can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The additional pertinent evidence presented since the last 
final rating decision in October 2002 includes personal 
hearing testimony from the appellant and his wife and recent 
psychiatric treatment records.  At an August 2004 personal 
hearing before a RO decision review officer, the appellant 
testified that he was under medication and did not know what 
was going on while he was confined to the brig.  
(Transcript, p.7.)  He further indicated that he was wrongly 
accused of assaulting a military police officer and that he 
was drugged while in the brig.  (Tr., pp.7-8.)  He 
acknowledged that he had "cut" another service member, but 
claimed that he did not know right or wrong at the time. 
(Tr., p. 9.)

The appellant presented similar testimony at an August 2006 
Board hearing.  He testified that racial rioting caused by 
the assassination of Martin Luther King, Jr. caused him to 
go AWOL while undergoing treatment for a dog bite.  
(Transcript, pp. 5-6.)  He was subsequently arrested and 
confined.  He testified that he had been labeled a 
"screwball" during service.  (Tr., p. 11.)

During the course of the appeal, the appellant has asserted 
at various times in written statements as well as hearing 
testimony that he was insane during the time that he 
committed the offenses that formed the basis of his under 
dishonorable conditions discharge.  The prior unappealed 
administrative decisions regarding the appellant's claim for 
VA benefits did not address the issue of insanity.  The 
appellant's assertions of insanity at the time that he 
committed the offenses are presumed credible for the sole 
purposes of reopening his claim.  See Justus v. Principi, 3 
Vet. App. 510, 512-513 (1992).  As this evidence was not in 
existence at the time of the prior denial, it is new.

As to the determination of the materiality of the evidence 
presented since the last final disallowance of the claim, 
the newly presented evidence does not need to be probative 
of all of the elements that are required to award a claim, 
but instead needs to be probative only as to each element 
that was a specified basis for the last disallowance.  Evans 
v. Brown, 9 Vet. App. 273, 284 (1996).  As the issue of 
insanity had not been addressed by the RO in the prior 
unadjudicated decisions, the Board finds that the additional 
testimony received since that time is neither cumulative nor 
redundant of the evidence previously of record.  Moreover, 
this evidence relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility 
of substantiating the claim.  Therefore, the Board finds 
that it is new and material and reopening of the claim is in 
order.  

The issue of whether the appellant is barred from VA 
benefits based on his character of discharge, on the merits, 
is discussed in the remand that follows the Order.  


ORDER

As new and material evidence has been presented, the claim 
for VA benefits previously denied based on the character of 
the appellant's discharge is reopened, and to this extent 
only the appeal is granted.    


REMAND

In its March 2009 decision, the Court determined that the 
Board misapplied the definition of insanity contained in the 
VA regulations, specifically 38 C.F.R. § 3.354(a).  The 
Court also found that the Board did not discuss the correct 
time frame for the offenses that led to the appellant's 
dishonorable discharge, noting that the Board relied on 
medical reports of screenings and evaluations in April 1969, 
January 1970, August 1970, and February 1971, which did not 
consider the appellant's mental state at the time he 
committed the offenses arising from an August 1968 prison 
riot for which he was court-martialed in January 1969 and 
received a dishonorable discharge.  

Consequently, the Court remanded the matter to the Board to 
"gather all procurable evidence and apply the § 3.354(a) 
definition of insanity."  In regard to procurable evidence, 
the Court indicated that the Board should have considered 
the necessity of obtaining a medical opinion to determine 
the appellant's mental state at the time of the August 1968 
offenses that resulted in his dishonorable discharge, which 
constitutes the current potential bar to VA benefits.  

In light of the foregoing, the case is REMANDED for the 
following action:

1.  Arrange to have the appellant's file 
reviewed by a psychiatrist for the purpose 
of determining the appellant's mental 
state at the time of his participation in 
prison riots during his incarceration in a 
DaNang prison in Vietnam in August 1968.  
The examiner should review all pertinent 
records associated with the claims file, 
particularly the appellant's service 
treatment records to include 
neuropsychiatric screening reports of 
April 1969, January 1970, and August 1970, 
and a Mental Competency Board evaluation 
in February 1971.

The examiner is asked to furnish an 
opinion as to whether at the time of the 
prison riots in August 1968, the appellant 
was one who (a) exhibited, due to disease, 
a more or less prolonged deviation from 
his normal method of behavior, (b) 
interfered with the peace of society, OR 
(c) had so departed (became antisocial) 
from the accepted standards of the 
community to which by birth and education 
he belonged as to lack the adaptability to 
make further adjustment to the social 
customs of the community in which he 
resided.  

The examiner should explain the rationale 
for any opinion given.  If the examiner is 
unable to provide any opinion sought, it 
should be so noted for the record, and the 
reason(s) therefore explained.

2.  After the development requested has 
been completed, adjudicate the claim.  If 
the benefit sought remains denied, 
furnished the appellant a supplemental 
statement of the case and return the case 
to the Board.  

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the United States Court of Appeals for Veterans Claims 
for additional development or other appropriate action must 
be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


